             Case 1:21-cv-00165-TMR Document 2                     Filed 04/15/21   Page 1 of 7




UNITED STATES COURT OF INTERNATIONAL TRADE

---------------------------------------------------------------------X
VIRTUS NUTRITION LLC,                                                 :
                                                                      :
                  Plaintiff,                                          :
                                                                      :
                  v.                                                  :   Court No. 21-165
                                                                      :
UNITED STATES,                                                        :
                                                                      :
                  Defendant.                                          :
-------------------------------------------------------------------- -X


                                                COMPLAINT

        Plaintiff, VIRTUS NUTRITION LLC, by and through its undersigned counsel, for its

Complaint in this matter against Defendant, the UNITED STATES, does hereby state, plead, and

allege as follows:

                                            CAUSE OF ACTION

        1.       This action is commenced to challenge the denial of plaintiff’s protest which

contested the exclusion from entry into the United States of certain imported palm oil fatty acid

distillates and palm stearin, all the foregoing the product of Malaysia.


                                               JURISDICTION

        2.       This Court has exclusive subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1581(a). All requisite duties, taxes, and fees were paid or deposited prior to the

commencement of this action.
            Case 1:21-cv-00165-TMR Document 2              Filed 04/15/21      Page 2 of 7




                                             PARTIES

       3.       Plaintiff Virtus Nutrition LLC is a limited liability company organized and existing

under the laws of the State of California. It is a manufacturer of long chain fatty acid calcium salts,

which are used in the feeding and nutrition of cattle.

       4.       Defendant the United States is the Federal defendant. The actions complained of in

this case were taken by its agency United States Customs and Border Protection (“CBP”), which

is organized within the Department of Homeland Security.


                                    STATEMENT OF FACTS

       5.       On or about February 8, 2021, the vessel M/S ARGENT GERBERA, containing a

cargo of palm oil distillates and palm stearin arrived within the boundaries of the Port of San

Francisco, California, with intent to unlade its cargo.

       6.       By Notice of Detention dated February 8, 2021, see Compl. Ex. A, CBP detained

the cargo while it was still on board the vessel for investigation of possible importation of

merchandise made with forced labor, in violation of Section 307 of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1307, and, in particular, a Withhold Release Order (“WRO”) issued in

respect of palm oil and products containing palm oil from Malaysia, produced by Sime Darby

Plantation Bhd.

       7.       On February 10, 2021, plaintiff made entry of the imported merchandise

undercover of San Francisco Consumption Entry 808-2001373-0. Plaintiff thereafter filed a

CBP Form 7501 Entry Summary and deposited estimated duties, taxes and fees.

       8.       CBP advised plaintiff that it was detaining the cargo pursuant to a Withhold Release

Order (“WRO”) issued December 30, 2020 against palm oil and products containing palm oil

produced by a Malaysian firm, Sime Darby Plantation Bhd.



                                                  2
            Case 1:21-cv-00165-TMR Document 2              Filed 04/15/21     Page 3 of 7




       9.       CBP requested, and received from plaintiff extensive information concerning the

manufacture of the merchandise in the subject cargo, including records concerning the growth and

harvesting of palm fruit bunches, the extraction of oils from that fruit, and the refining of the oils

into the products contained in the subject entry.

       10.      In particular, on February 15 and 16, 2021, Ms. Patti Murphy, of Virtus Nutrition

LLC, sent to CBP Supervisory Import Specialist Nicole M. Boudreaux, Trade Enforcement

Coordinator, Pharmaceutical Health and Chemical Center of Excellence and Expertise, CBP Field

Office for Operations in Laredo Texas, information regarding the production of the imported

products, including information regarding sourcing of the fresh palm fruit bunches from which

palm seeds and kernels were obtained.

       11.      On February 16, 2021, CBP Supervisory Import Specialist Boudreaux confirmed

receipt of the information and said she would reach out if additional information was required.

       12.      CBP Supervisory Import Specialist Boudreaux did not request any additional

information from plaintiff.

       13.      In addition, plaintiff submitted an extensive Ultimate Consignee Statement,

pursuant to 19 C.F.R. § 12.43, confirming the lack of Sime Darby Plantation Bhd. content, or any

other forced labor content, in its goods.

       14.      All of the information provided to CBP demonstrated that there was no content

from Sime Darby Plantation Bhd. in the merchandise which is the subject of the detained entry.

       15.      By notice dated March 18, 2021, the Port Director of CBP at the Port of

Oakland/San Francisco, California issued to plaintiff a notice, see Compl. Ex. B, indicating that

the subject cargo was being excluded from entry into the United States pursuant to 19 U.S.C.

§ 1307. The notice provided no reasons for the action taken, only stating that the information




                                                    3
          Case 1:21-cv-00165-TMR Document 2                 Filed 04/15/21      Page 4 of 7




submitted by plaintiff was not sufficient to persuade CBP to revoke or modify the WRO on palm

oil and products containing same produced by Sime Darby Plantation Bhd.—which is not what

plaintiff had requested.

       16.        In addition, CBP, in its Exclusion Notice, see Compl. Ex. B, instructed plaintiff to

export or destroy the subject merchandise within sixty (60) days of the day of the notice, or face

the seizure and forfeiture of same.

       17.        As of this time, the merchandise covered by the subject entry is being kept in leased

storage and in leased rail tank cars at Stockton, California, pursuant to a Temporary Storage

Agreement entered into by plaintiff and the Port Director of CBP, San Francisco, California.

       18.        On March 31, 2021, plaintiff timely protested the exclusion of its merchandise from

entry, pursuant to 19 U.S.C. §1514(a)(4).

       19.        On April 7, 2020, CBP transmitted notice of denial of plaintiff’s protest. The

electronic notice stated: “Protest is denied as importer has supplied no additional documentation

and is unable to trace production back to the harvesting of the palm kernel/seeds as required by

the withhold release order,” which is clearly incorrect, as this information had been submitted to

CBP on February 15 and 16, 2021, and its receipt was confirmed by CBP Supervisory Import

Specialist Boudreaux on February 16. 2021.

                                               COUNT I

       20.        Paragraphs 1 through 19 are restated and incorporated by reference as though fully

set out herein.

       21.        Evidence submitted to CBP demonstrates that the imported palm oil fatty acid

distillates and palm stearin which are the subject of the entry at bar were not made by Sime Darby

Plantation Bhd., and did not contain content from Sime Darby Plantation Bhd.




                                                    4
         Case 1:21-cv-00165-TMR Document 2                Filed 04/15/21      Page 5 of 7




       22.     Evidence demonstrates that none of the materials used to produce the imported

merchandise was produced by or acquired by Sime Darby Plantation Bhd. or any other Malaysian

palm oil producer subject to a WRO.

       23.     There is no basis in fact or law for the exclusion of the merchandise from entry into

the United States for violation of 19 U.S.C. § 1307.

       24.     Defendant’s exclusion is without factual or legal basis, and is arbitrary and

capricious, an abuse of discretion and not in accordance with law.


                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays that this Court enter judgement in its favor, and direct the

Port Director of CBP at San Francisco/Oakland, California to release the subject merchandise to

plaintiff; and to award plaintiff such further and additional relief as this Court may deem just.


                                                 Respectfully submitted,


                                                 NEVILLE PETERSON LLP
                                                 COUNSEL FOR PLAINTIFF
                                                 VIRTUS NUTRITION LLC


                                              /s/ John M. Peterson
                                                  John M. Peterson
                                                  Richard F. O’Neill
                                                  Patrick B. Klein
                                                  One Exchange Plaza
                                                  55 Broadway, Ste. 2602
                                                  New York, NY 10006
                                                  (212) 635-2730
                                                  jpeterson@npwny.com
 Dated: April 15, 2021




                                                 5
       Case 1:21-cv-00165-TMR Document 2             Filed 04/15/21   Page 6 of 7




                           COMPLAINT EXHIBIT LIST

Exhibit Description

  A     CBP Notice of Detention (February 8, 2021)

  B     CBP Notice of Exclusion (March 18, 2021)
           Case 1:21-cv-00165-TMR Document 2                       Filed 04/15/21       Page 7 of 7




UNITED STATES COURT OF INTERNATIONAL TRADE

---------------------------------------------------------------------X
VIRTUS NUTRITION LLC,                                                 :
                                                                      :
                  Plaintiff,                                          :
                                                                      :
                  v.                                                  :       Court No. 21-165
                                                                      :
UNITED STATES,                                                        :
                                                                      :
                  Defendant.                                          :
-------------------------------------------------------------------- -X


                                      CERTIFICATE OF SERVICE

        I hereby certify that I caused a copy of the foregoing COMPLAINT to be served by

CM/ECF upon the following persons on this 15th day of April, 2021:

        DEFENDANT, THE UNITED STATES
        Attorney-in-charge
        International Trade Field Office
        Commercial Litigation Branch, Civil Division
        Room 346
        U.S. Department of Justice,
        26 Federal Plaza, Ste. 346
        New York, New York 10278



                                                                          /s/ Patrick B. Klein
                                                                          Patrick B. Klein
                                                                          Neville Peterson LLP
